DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-14, 16-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farcy et al (US 2013/0286540).
Regarding claim 12, Farcy discloses a capacitor (Fig. 2A, 200), comprising:8354004_1:11741-000103Application No. 16/369,810 Reply to Final Office Action of July 12, 2021, and Advisory Action of September 17, 2021a base material (Fig. 12A, 208); carbon nano-tubes (Fig. 2A, 210) disposed on the base material (Fig. 2A), each forming a body (Fig. 2A, 210) that extends from the base material (Fig 2A); and a non-electrolytic conformal coating (Fig. 2A, 202/260) disposed on the carbon nano-tubes to cover a majority of the body (Fig. 2A), the non-electrolytic conformal coating filling space between adjacent nano-tubes (Fig. 2A, at least partially fills the space near the bottom of the nano-tubes), the non-electrolytic conformal coating comprising: a first material (Fig. 2A, 204) that forms a conductor ([0032]); and a second material (Fig. 2A, 206) that forms an insulator ([0032]) and a conductive material (Fig. 7G, 730 [0076]) filling all remaining space not filled by the non-electrolytic conformal coating adjacent carbon nano-tubes (Fig. 7G, 730 fills all space between tubes 716)
Regarding claim 13, Farcy further discloses conducting material (Fig. 2A, 202) interposed between the carbon nano-tubes and the non-electrolytic conformal coating (Fig. 2A).  
Regarding claim 14, Farcy further discloses conducting material (Fig. 2A, 204) disposed on the non-electrolytic conformal coating (Fig. 2A, when 202/206 are considered the coating).  
Regarding claim 16, Farcy further discloses that the non-electrolytic conformal coating comprises a first coating (Fig. 2A, 202/206) and a second coating (Fig. 2A, 204), only one of which comprises the first material and the second material (Fig. 2A).  
Regarding claim 17, Farcy discloses a capacitor (Fig. 2A), comprising: a conductive base material (Fig. 2A, 210); nano-apertures (Fig. 2A, between 210s) having an opening on at least one surface of the conductive base material (Fig. 2A); a non-electrolytic conformal coating (Fig. 2A, 202/206) disposed in the nano-aperture (Fig. 2A), the conformal coating comprising: a first material (Fig. 2A, 202) that forms a conductor ([0032]); and a second material (Fig. 2A, 206) that forms an insulator ([0032]); and conductive material (Fig. 7G, 730 [0076]) disposed in the nano-aperture (Fig. 7G, in spaces between 716s), the conductive material filling all space not filled by the non-electrolytic coating in the aperture (Fig. 7G) and also covering the opening (Fig. 7G).  
Regarding claim 20, Farcy further discloses that the conductive material forms a conductive layer disposed on the non-electrolytic conformal coating (Fig. 7G).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farcy et al (US 2013/0286540) in view of Schoo et al (US 2018/0159133).
Regarding claim 15, Farcy fails to teach that the conformal coating comprises a first coating and a second coating, each comprising the first material and the second material.
Schoo teaches stacking multiple duplicate layers (Fig. 5B).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Schoo to the invention of Farcy, in order to increase energy density per unit volume (Schoo [0009]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farcy et al (US 2013/0286540).
Regarding claim 18, Farcy is silent on the Gibbs free energy of the materials. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the first material and the second material have Gibbs free energy within 2 % of each other, as one of ordinary skill in the art would be able to use multiple material combinations and through trial and error be able to find the best combination of materials that suits the individual needs of the product, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farcy et al (US 2013/0286540) in view of CHIEM (US 2016/0196932).
Regarding claim 19, Farcy fails to teach the claim limitations. 
CHIEM teaches a conductive layer (Fig. 12, bottom 130) disposed in the nano-apertures (Fig. 11, openings) and interposed between the material base (Fig. 11, 110) and the conformal coating (Fig. 11, top 130/140).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of CHIEM to the invention of Farcy, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Additional Relevant Prior Art:
Thomas et al (US 2013/0069011) teaches relevant art in Fig. 1A-5.
Martin et al (US 2011/0217628) teaches relevant art in Fig. 8.
TORIUMI (US 2012/0193632) teaches relevant art in Fig. 19A-19B.
Gardner et al (US 2015/0187515) teaches relevant art in Fig. 1-6.
Gidwani et al (US 2016/0111564) teaches relevant art in Fig. 4-13.
Davis et al (US 2011/0183206) teaches relevant art in Fig. 1-5.
Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. Regarding Applicant's arguments that Farcy fails to teach the new limitations the examiner notes that as shown above one the device is put to use the additional layer that allow it to be used as intended teach the new limitations.
Applicant therefore does not provide any persuasive evidence that the limitations as claimed are not taught by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848